Title: To James Madison from Louis-André Pichon, 2 November 1803
From: Pichon, Louis-André
To: Madison, James



George Town 2d. november 1803.
Mr. Pichon hopes there is no impropriety on his part in requesting that Mr. Madison may inform him of the resolutions of the President of the U.S. on the Subject contained in the memorial of Mr. P. of the 27th ult, so that Mr. P. may by the vessel Sailing for france, write with Some degree of accuracy, on a topic which has been peculiarly pressed on the Govmt. of the U.S. by the ministers of foreign affairs and of the Treasury in france. Mr. Pichon even expects that Mr. Madison will take the trouble of answering to the former, and will be happy to transmit the answer. Mr. P. from a sense of propriety has forborne pressing the matter on the attention of Mr. Madison: He would however be very much gratified to be enabled to convey to his Government the last Stage of this business, which as it is connected with the unforeseen interference of Spain, might assume an appearance of difficulty and uncertainty and so far create ungrounded apprehensions. Mr. Pichon begs Mr. Madison to receive the assurance of his respects and high consideration.
 

   
   RC (DLC). Unsigned.



   
   See Pichon to JM, 27 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:584 and n. 1).



   
   For Spanish objections to the sale of Louisiana to the U.S., see Carlos Martínez de Yrujo to JM, 4 and 27 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:378, 464).


